Order
PER CURIAM.
C.L.S. (mother) and B.C. (father) appeal from the judgments of the Circuit Court of Boone County, Juvenile Division, terminating their parental rights to their children, B.C.E.C. and B.D.L.C., pursuant to § 211.447,1 finding that statutory grounds for termination existed pursuant to § 211.447.4(2), abuse or neglect, and § 211.447.4(3), failure to rectify, and that termination was in the best interests of the children, as required by § 211.447.5. The appeals from these judgments have been consolidated.
The appellants raise four points on appeal. In Point I, they claim that “[t]he Circuit Court erred, as a matter of law and of fact, when it found grounds, against the overwhelming weight of the evidence, for termination of Appellants’ parental rights because pursuant to 211.447.4(2)-(3) RSMo (2003) termination was not supported by clear, cogent and convincing evidence in that the juvenile officer failed to show grounds for termination.” In Points II and III, they raise essentially identical claims, namely, that the juvenile court erred in terminating their parental rights to B.C.E.C. and B.D.L.C. based upon its finding that termination was in the best interests of the child, as required by § 211.447.5, because the court’s best interests findings under § 211.447.6 were not supported by the record. In Point IV, they claim that “[t]he Circuit Court erred, as a matter of law and of fact, when it found grounds, against the overwhelming weight of the evidence, for termination of Appellants’ parental rights because pursuant to the fundamental liberty guaranteed under the 1st Amendment and pursuant to the Due Process Clause of the 5th and 14th Amendments of the U.S. Constitution, termination was not supported by evidence in that the juvenile officer failed to show that the Appellants were unfit parents.”
We affirm. Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.